DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 9/09/2022.
Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 have been amended and are hereby entered.
Claims 1-21 are currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/09/2022 has been entered.
Domestic Benefit
	The ADS filed on 12/04/2019 properly claims the benefit of Provisional Application 62/775,352, filed 12/04/2018.  This Provisional Application provides proper support for some claims and not others (e.g., receiving an indication that an event is to be held at a location within a predetermined proximity to the parking garage during a second time window; receiving, from a plurality of sensors, information indicating a number of vehicles within a predetermined proximity to the parking garage).  As such, Claims 1-3, 8-10, and 15-17 as presently drafted are granted an effective filing date of 12/04/2018, and Claims 4-7, 11-14, and 18-21 are granted an effective filing date of 12/04/2019.
Response to Applicant’s Arguments
As a preliminary matter, Examiner notes misstatements in Applicant’s “Summary of the Office Action.”  Specifically, no claims were rejected under 35 USC 102(a)(1) in the previous Office Action; rather, all claims were previously rejected under 35 USC 103.  Further, no claims were previously rejected under 35 USC 103(a) as no such statutory subsection presently exists.
Objections
The present amendments to Claims 1, 8, and 15 obviate the previous objections thereto; therefore, they are withdrawn.  
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant reproduces the entirety of Claim 1 as presently amended (absent the preamble), followed by the general arguments that the independent claims “have been amended to more particularly point out and distinctly claim the subject matter which the inventors regard as the invention,” “the claims are not directed to an abstract idea,” and “even arguendo if considered to be directed to an abstract idea, integrate the abstract idea into a practical application of the abstract idea, or amount to significantly more than an abstract idea itself and therefore are directed towards statutory subject matter under Section 101.”  Applicant provides no particular reasoning or supporting evidence or rationale for any of these arguments, and as such they represent conclusory statements and improper arguments.  Further, Examiner disagrees.  See updated 101 rejections below for more information.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant’s arguments are based upon newly amended language not previously presented, and as such need not be addressed here.  See updated 103 rejections below for more information.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3, 10, and 17 disclose variations of the following language:  “transmitting instructions to a light source that cause the light source to emit a third light pattern that indicates the availability of the second parking spot.”  Independent Claims 1, 8, and 15, upon which Claims 3, 10, and 17 depend, disclose “causing, using the hardware processor, dynamic pavement lights associated with dynamic signage located at the parking spot to change from emitting a first light pattern that indicates an availability of the parking spot to emitting a second light pattern that indicates the reservation of the parking spot.”  It is unclear, as drafted, whether the claimed “third light pattern” is intended to indicate the same pattern as the “first pattern” (indicating availability of a parking spot) though emitted via the light source associated with the second parking spot, or whether this indicates an entirely new pattern which likewise indicates availability of a parking space.  Applicant’s specification does not support an interpretation of multiple patterns in a single embodiment being used to indicate the same thing (e.g., that a particular parking space is available), and as such, the latter interpretation would trigger 112(a) new matter issues.  To avoid this, “transmitting instructions to a light source that cause the light source to emit a third light pattern that indicates the availability of the second parking spot” will be interpreted as “transmitting instructions to a light source that cause the light source to emit the first light pattern that indicates the availability of the second parking spot” for the purposes of this examination.  
Claims 5, 12, and 19 disclose variations of the following language:  “transmitting instructions to a light source that cause the light source to emit a third light pattern, during the second time window, that indicate that the plurality of parking spots are unavailable.” Independent Claims 1, 8, and 15, upon which Claims 5, 12, and 19 depend, disclose “causing, using the hardware processor, dynamic pavement lights associated with dynamic signage located at the parking spot to change from emitting a first light pattern that indicates an availability of the parking spot to emitting a second light pattern that indicates the reservation of the parking spot.”  It is unclear, as drafted, whether the claimed “third light pattern” is intended to indicate the same pattern as the “second pattern” (indicating unavailability/reserved status of a parking spot) though emitted via the light source associated with the plurality of parking spots, or whether this indicates an entirely new pattern which likewise indicates availability of a parking space.  Applicant’s specification does not support an interpretation of multiple patterns in a single embodiment being used to indicate the same thing (e.g., that particular parking spaces are unavailable), and as such, the latter interpretation would trigger 112(a) new matter issues.  To avoid this, “transmitting instructions to a light source that cause the light source to emit a third light pattern, during the second time window, that indicate that the plurality of parking spots are unavailable” will be interpreted as “transmitting instructions to a light source that cause the light source to emit the second light pattern, during the second time window, that indicates that the plurality of parking spots are unavailable.”
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 8, and 15, the limitations of receiving, from a first user device via an instance of an application executing on the first user device, a request to reserve a parking spot in the parking garage during the time window; in response to determining that the parking spot is available during the time window, updating, using the hardware processor, parking availability information to indicate that the parking spot has been reserved during the time window; and causing the reservation of the parking spot to be indicated via an instance of the application executing on a second user device, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall at least within the enumerated subcategory of commercial or legal interactions.  
Additionally, the limitation of determining, using the hardware processor, whether the parking spot is available during the time window based on the received information, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, but for the recited computer components, this step encompasses observations, evaluations, judgments, and opinions.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a server that includes a hardware processor configured to perform various limitations; a non-transitory computer-readable medium containing computer executable instructions executable by a processor; receiving, at a server, information indicating a number of available parking spots in a parking garage during a time window; a first user device and a second user device running instances of an application; and causing, using the hardware processor, dynamic pavement lights associated with dynamic signage located at the parking spot to change from emitting a first light pattern that indicates an availability of the parking spot to emitting a second light pattern that indicates the reservation of the parking spot.  The server that includes a hardware processor configured to perform various limitations; non-transitory computer-readable medium containing computer executable instructions executable by a processor; first and second user devices running instances of an application; and causing, using the hardware processor, dynamic pavement lights associated with dynamic signage located at the parking spot to change from emitting a first light pattern that indicates an availability of the parking spot to emitting a second light pattern that indicates the reservation of the parking spot amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Receiving, at a server, information indicating a number of available parking spots in a parking garage during a time window amounts to no more than insignificant extra-solution activity in the form of mere data gathering (see MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, or generally linking the use of a judicial exception to a particular technological environment or field of use.  Additionally, the limitation categorized as insignificant extra-solution activity (receiving, at a server, information indicating a number of available parking spots in a parking garage during a time window) is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).  These cannot provide an inventive concept.  The claims are not patent eligible.  
	Claims 2-7, 9-14, and 16-21, describing various additional limitations to the method of Claim 1, the machine of Claim 8, or the product of Claim 15 amount to substantially the same unintegrated abstract idea as Claims 1, 8, or 15 respectively (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2, 9, and 16 disclose receiving information indicating a presence of a vehicle associated with a reservation at a time point outside of the time window (insignificant extra-solution activity in the form of mere data gathering) and transmitting a message to a second server indicating said presence (insignificant extra-solution activity in the form of an insignificant application), which do not integrate the claims into a practical application.  The limitations categorized as insignificant extra-solution activity are further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).  
Claims 3, 10, and 17 disclose identifying a second parking spot that is available in the parking garage (an abstract idea in the form of a mental process), and transmitting instructions to a light source that cause the light source to emit a third light pattern that indicates the availability of the second parking spot (merely using a computer as a tool to perform an abstract idea), which do not integrate the claims into a practical application.
Claims 4, 11, and 18 disclose receiving information indicating that an event is to be held at a location within a predetermined proximity to the parking garage during a second time window (insignificant extra-solution activity in the form of mere data gathering), identifying a plurality of parking spots in the parking garage (an abstract idea in the form of a mental process), and updating the parking availability information to indicate that the plurality of parking spots have been reserved during the second time window (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claims into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
Claims 5, 12, and 19 disclose transmitting instructions to a light source that cause the light source to emit a third light pattern, during the second time window, that indicate that the plurality of parking spots are unavailable (merely using a computer as a tool to perform an abstract idea), which does not integrate the claims into a practical application.
Claims 6, 13, and 20 disclose causing indications of the unavailability of the plurality of parking spots to be indicated in the instance of the application executing on the first user device and the instance of the application executing on the second user device (merely using a computer as a tool to perform an abstract idea), which does not integrate the claims into a practical application.
Claims 7, 14, and 21 disclose receiving information indicating a number of vehicles within a predetermined proximity to the parking garage (insignificant extra-solution activity in the form of mere data gathering), which does not integrate the claims into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic et al (PGPub 20170287329) (hereafter, “Krivacic”) in view of Vander et al (PGPub 20170039779) (hereafter, “Vander”).  
Regarding Claims 1, 8, and 15, Krivacic discloses the following limitations:
A method for coordinating parking availability (¶ 0007; system for providing available parking spaces);
a server including a hardware processor configured to perform various limitations (¶ 0020, 0025, 0027-0028; one or more servers; the server may constitute one or more computers); 
a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform various limitations (¶ 0020, 0026; programmatic duties are divided between software that runs in each end-user device and the servers);
receiving, at a server that includes a hardware processor, information indicating a number of available parking spots in a parking garage during a time window (¶ 0018, 0025, 0030; server receives service data, which can include real-time parking information that can be used to determine parking availability; may be used for a parking lot or garage);
receiving, from a first user device via an instance of an application executing on the first user device, a request to reserve a parking spot in the parking garage during the time window (¶ 0007, 0019-0021, 0023, 0026, 0028; a user may submit a request to reserve a parking space for a given time and duration from an end-user device such as a smart phone; device functionality embodied through software);
determining, using the hardware processor, whether the parking spot is available during the time window based on the received information (¶ 0007, 0023-0025, 0048; once received, the request is processed and one or more available parking spaces at or near the user's destination are identified based on the request preferences);
in response to determining that the parking spot is available during the time window, updating, using the hardware processor, parking availability information to indicate that the parking spot has been reserved during the time window (¶ 0007, 0024-0026, 0056; parking spaces are associated with hold times during which that parking space is held for a reserved vehicle; hold times are applied based on the arrival time of the user who made the reservation at the parking space; reservation of a space prevents that space from becoming occupied prior to the user's arrival; after the reservation is complete, the parking services transmit confirmation of the reservation to a parking device or parking service kiosk associated with the space to indicate via a parking indicator that the space is now reserved); and 
causing, using the hardware processor, the reservation of the parking spot to be indicated via an instance of the application executing on a second user device (¶ 0007, 0019-0020, 0025, 0037; a time delay is introduced during which the available parking space occupied by the user is made available only to drivers (a second user device) that physically approach the space upon departure of the user; portable or mobile devices could retrieve parking status indicators concerning nearby parking spaces; based on how availability of spaces is determined (sensors or reservation/payment data), a reserved space would be listed as unavailable on another (e.g., second) user device).
Krivacic additionally discloses causing, using the hardware processor, dynamic lights associated with dynamic signage located at the parking spot to change from emitting a first light pattern that indicates an availability of the parking spot to emitting a second light pattern that indicates the reservation of the parking spot (¶ 0018, 0022, 0024-0025, 0032, 0036-0044, 0056, 0059; Fig. 3; physical parking availability indicators audibly or visually signal parking availability to motorists; visual parking indicators can include one or more lights 43 and/or a dynamic sign 45, 46; the parking indicators can provide a visual status indication, such as through color-coded indicators located on a parking device using incandescent lights, LEDs, etc.; various color coding and/or blinking schemes indicate the availability, unavailability, limited availability, or soon-to-be available status of associated parking spaces; notices and alerts may be via a parking indicator, and can include revised reservations; once the new reservation is made, the previous reservation is cancelled and a status of the previously reserved parking space is changed to “available”).  Krivacic does not explicitly disclose but Vander does disclose said dynamic lights being dynamic pavement lights (¶ 0046, 0048-0049; parking indicators are utilized to inform parking consumers of the status and location of available parking spaces; display real-time up-to-date information regarding availability for individual parking spaces within the parking facility; parking indicators may be integrated into a parking curb or the floor of the parking facility; may incorporate color-coded lighting scheme and/or flashing indicators).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking management floor lighting of Vander with the parking management system of Krivacic because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Vander are applicable to the base device (Krivacic), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claims 3, 10, and 17, Krivacic in view of Vander discloses the limitations of Claims 1, 8, and 15.  Krivacic further discloses the following limitations:
identifying a second parking spot that is available in the parking garage (¶ 0018, 0023-0024, 0030, 0038, 0045; one or more available parking spaces (a second parking space) are identified and presented to a user for reservation; the parking devices interface motorists and other users with the parking services server to locate a different parking space); and
transmitting instructions to a light source that cause the light source to emit the first light pattern that indicates the availability of the second parking spot (¶ 0018, 0022, 0037; the parking indicators can provide a visual status indication, such as through color-coded indicators located on a parking device using incandescent lights, LEDs, etc.; various color coding schemes indicate the availability, unavailability, limited availability, or soon-to-be available status of associated parking spaces).  
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic in view of Vander and Nerayoff et al (PGPub 20190050634) (hereafter, “Nerayoff”).  
Regarding Claims 2, 9, and 16, Krivacic in view of Vander discloses the limitations of Claims 1, 8, and 15.  Krivacic additionally discloses receiving, at the server via one or more sensors, information indicating a presence of a vehicle associated with the request to reserve the parking spot at a time point outside of the time window (¶ 0020, 0022, 0039, 0044; one or more servers connected to a network of parking devices and sensors; sensors detect whether a spot is occupied by a motor vehicle; colored indicators show the availability/unavailability of a space, in some cases based on the expiration of an allotted reservation time; when a car is parked in the parking space associated with the parking device, the display can provide the time remaining before parking expires, and transition to a red indicator when the time has expired).
Krivacic and Vander do not explicitly disclose but Nerayoff does disclose transmitting a message to a second server that indicates that the vehicle has been detected at the parking spot outside of the time window (¶ 0007, 0019, 0074, 0236; upon determining that a vehicle parking status is unpaid or expired, the server system transmits this information to an outside server such as that of a third party parking payment system or an enforcement officer for appropriate follow up).  
The motivation to combine the Krivacic and Vander references remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the violation transmission of Nerayoff with the parking management system of Krivacic and Vander because Nerayoff teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0074, the invention of Nerayoff is disclosed for use in a parking management system such as that of Krivacic and Vander.  Specifically, a person of ordinary skill in the art would be motivated to modify Krivacic and Vander by the teachings of Nerayoff in order to take action upon determination that a vehicle had violated the bounds of its reservation.
Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic in view of Vander and Potkonjak (PGPub 20110004507) (hereafter, “Potkonjak”). 
Regarding Claims 4, 11, and 18, Krivacic discloses the limitations of Claims 1, 8, and 15.  Krivacic and Vander do not explicitly disclose but Potkonjak does disclose receiving information indicating that an event is to be held at a location within a predetermined proximity to the parking garage during a second time window (¶ 0015, 0028; information regarding events or high volume traffic expectations at neighboring (predetermined proximity) businesses).  
Krivacic additionally discloses the following limitations:
identifying a plurality of parking spots in the parking garage (¶ 0018, 0024-0025, 0054; one or more available parking spaces (such as in a lot or garage) are identified); and
updating the parking availability information to indicate that the plurality of parking spots have been reserved during the second time window (¶ 0007, 0028, 0031, 0039, 0044, 0056; a plurality of parking spaces are each associated with a hold time (second time window) during which that parking space is held for a reserved vehicle; parking may become unavailable due to scheduled (a second time window) street cleaning or other event; parking indicators provide a visual status indicating the availability, unavailability, or other status of each parking space).  
The motivation to combine the Krivacic and Vander references remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the event information receipt of Potkonjak with the parking management system of Krivacic and Vander because Potkonjak teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0015, the invention of Potkonjak is disclosed for use in a parking management system such as that of Krivacic and Vander.  Specifically, a person of ordinary skill in the art would be motivated to modify Krivacic and Vander by the teachings of Potkonjak in order to adapt to nearby conditions (such as the scheduled street cleaning disclosed in ¶ 0044 of Krivacic).  
Regarding Claims 5, 12, and 19, Krivacic in view of Vander and Potkonjak discloses the limitations of Claims 4, 11, and 18.  Krivacic additionally discloses transmitting instructions to a light source that cause the light source to emit the second light pattern, during the second time window, that indicates that the plurality of parking spots are unavailable (¶ 0007, 0028, 0031, 0037-0039, 0044, 0056; a plurality of parking spaces are each associated with a hold time (second time window) during which that parking space is held for a reserved vehicle; parking may become unavailable due to scheduled (a second time window) street cleaning or other event; parking indicators provide a visual status (by incandescent lights, LEDs, etc.) indicating the availability, unavailability, or other status of each parking space).  
Regarding Claims 6, 13, and 20, Krivacic in view of Vander and Potkonjak discloses the limitations of Claims 4, 11, and 18.  Krivacic additionally discloses causing indications of the unavailability of the plurality of parking spots to be indicated in the instance of the application executing on the first user device and the instance of the application executing on the second user device (¶ 0019-0021, 0024, 0044; system provides a plurality of spaces and the ability to reserve them to users via user devices (e.g., the first and second user devices); reserved or otherwise unavailable (e.g., due to scheduled street cleaning or other event) parking spaces are indicated as unavailable).  
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic in view of Vander and Hob (PGPub 20120182160) (hereafter, “Hod”).  
Regarding Claims 7, 14, and 21, Krivacic in view of Vander discloses the limitations of Claims 1, 8, and 15.  Krivacic and Vander do not explicitly disclose but Hod does disclose receiving, at the server from a plurality of sensors, information indicating a number of vehicles within a predetermined proximity to the parking garage (¶ 0031, 0041, 0064, 0079; a first sensor may detect vehicles entering a first detection area and a second sensor may detect vehicles entering a second sensor area, said sensors monitoring a roadway or entryway of a parking garage level (within a predetermined proximity of the parking garage); directional vehicle sensor matrices detect vehicles passing between the roadway and parking areas; status of directional sensors may be communicated to a remote server).
The motivation to combine the Krivacic and Vander references remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the nearby vehicle monitoring of Hod with the parking management system of Krivacic and Vander because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Hod are applicable to the base device (Krivacic and Vander), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.



Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20200062242 – “Parking Support Method and Parking Support Device,” Hayakawa, disclosing a parking management system that updates the displayed lists and maps of available parking spaces as they are utilized
PGPub 20200065718 – “Dynamic Ad-Hoc Availability and Physical Reservation System Using Market Analytics, Social Metadata, and Cognitive Analytics,” Moore et al, disclosing a system for reserving a physical resource (including parking spaces in a lot) which considers events taking place within a predetermined distance
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628